Exhibit 10.3

 

SECURITY AGREEMENT: BUSINESS ASSETS

 

This Agreement amends and restates in its entirety that certain Continuing
Security Agreement: Rights to Payment and Inventory dated May 1, 2004 and
Security Agreement: Equipment and Fixtures dated May 1, 2004 executed by Debtor
in favor of Bank.

 

1.      GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
NATURAL ALTERNATIVES INTERNATIONAL, INC. or any of them ("Debtor"), hereby
grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a
security interest in all of the property of Debtor described as follows:

 

All rights to payment, accounts, deposit accounts, chattel paper (whether
electronic or tangible), instruments, promissory notes, documents, licenses,
general intangibles, payment intangibles, software, letter of credit rights and
health-care insurance receivables now existing or at any time hereafter arising
and whether they arise from the sale, lease or other disposition of inventory or
from performance of contracts for service, manufacture, construction, repair or
otherwise or from any other source whatsoever, including without limitation all
security, guaranties, warranties, indemnity agreements, insurance policies,
supporting obligations and other agreements pertaining to the same or the
property described therein; and

 

All inventory, goods held for sale or lease or to be furnished under contracts
for service, goods so leased or furnished, and all software embedded therein and
component parts thereof, and all raw materials, work in process and materials
used or consumed in Debtor's business now or at any time hereafter acquired by
Debtor wherever located, whether in the possession of Debtor or any
warehouseman, bailee or any other person or in process of delivery and whether
located at Debtor's places of business or elsewhere, and all warehouse receipts,
bills of lading and other documents evidencing any of the foregoing and all
goods covered thereby, including without limitation all security, guaranties,
warranties, indemnity agreements, insurance policies, supporting obligations and
other agreements pertaining to the same or the property described therein, and
all renewals thereof; and

 

All tools, machinery, furnishings, furniture and other equipment, and all
replacements, accessions and additions thereto and embedded software included
therein, whether now owned or hereafter acquired by Debtor, wherever located,
whether in the possession of Debtor or any other person, including without
limitation all security, guaranties, warranties, indemnity agreements, insurance
policies, supporting obligations and other agreements pertaining to the same or
the property described therein

 

(collectively called “Collateral”), together with all proceeds thereof,
including whatever is acquired when any of the Collateral or proceeds thereof
are sold, leased, licensed, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary and whatever is collected on or
distributed on account thereof, including without limitation, (i) all rights to
payment however evidenced, (ii) all goods returned by or repossessed from
Debtor’s customers, (iii) rights arising out of Collateral, (iv) claims arising
out of the loss, nonconformity, or interference with the use of, defects or
infringement of rights in, or damage to, the Collateral, (v) insurance payable
by reason of the loss or nonconformity of, defects or infringement of rights in,
or damage to, the Collateral, (vi) returned insurance premiums, and (vii) all
rights to payment with respect to any claim or cause of action affecting or
relating to any of the foregoing (hereinafter called "Proceeds").

 

-1-

--------------------------------------------------------------------------------

 

 

2.      OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank,
specifically including, without limitation, any Reimbursement Obligations (as
defined below); provided however that the obligations secured hereby shall not
include any Indebtedness of Debtor to Bank (i) to the extent that the terms of
the agreement(s) giving rise to such Indebtedness expressly state that such
Indebtedness is unsecured or not secured by this Agreement, or otherwise
expressly disclaim the security interest created hereby as security for such
Indebtedness (excluding, for the avoidance of doubt, Reimbursement Obligations),
or (ii) that is secured by any real property; and (b) all obligations of Debtor
and rights of Bank under this Agreement. For the avoidance of doubt, and
notwithstanding anything herein or in any other agreement between Debtor and
Bank to the contrary, the statement herein that Reimbursement Obligations are
specifically included in the Indebtedness secured hereby, shall be sufficient to
satisfy a requirement in any agreement executed by Debtor and delivered to Bank
in connection with any Credit Agreement stating that for such letter of credit
or acceptance or similar product obligations to be secured, they must be
specifically described.

 

As used in this Agreement:

 

(A) The word "Indebtedness" is used in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Debtor, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Debtor may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.

 

(B) “Reimbursement Obligations” means, any reimbursement obligations owing to
Bank in connection with any of the following described in a Credit Agreement:
letters of credit, bankers’ acceptances, open account acceptances, trade
acceptances, or similar products, including, for the avoidance of doubt, any
such obligations arising under any related letter of credit agreement,
acceptance agreement, open account processing agreement, or similar document.

 

(C) “Credit Agreement” means, a credit agreement, loan agreement, or similar
agreement governing the terms of the note or other obligations secured hereby.

 

3.      TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank secured hereby, including without limitation, the
payment of all Indebtedness of Debtor to Bank secured hereby, and the
termination of all commitments of Bank to extend credit to Debtor that would
constitute Indebtedness to Bank secured hereby, existing at the time Bank
receives written notice from Debtor of the termination of this Agreement.

 

4.      OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder.
Any money received by Bank in respect of the Collateral may be deposited, at
Bank's option, into a non-interest bearing account over which Debtor shall have
no control, and the same shall, for all purposes, be deemed Collateral
hereunder. Bank shall not be required to apply such money to the Indebtedness or
other obligations secured hereby or to remit such money to Debtor or to any
other party until the full payment of all Indebtedness of Debtor to Bank secured
hereby, and the termination of all commitments to Bank to extend credit to
Debtor.

 

-2-

--------------------------------------------------------------------------------

 

 

5.      REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank
that: (a) Debtor's legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor's organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (d)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
as heretofore disclosed by Debtor to Bank, in writing; (e) all statements
contained herein and, where applicable, in the Collateral are true and complete
in all material respects; (f) no financing statement covering any of the
Collateral or Proceeds, and naming any secured party other than Bank, is on file
in any public office; and (g) where Collateral consists of rights to payment,
all persons appearing to be obligated on the Collateral and Proceeds have
authority and capacity to contract and are bound as they appear to be, all
property subject to chattel paper has been properly registered and filed in
compliance with law and to perfect the interest of Debtor in such property, and
all such Collateral and Proceeds comply with all applicable laws concerning
form, content and manner of preparation and execution, including where
applicable Federal Reserve Regulation Z and any State consumer credit laws.

 

6.        COVENANTS OF DEBTOR.

 

(a)      Debtor agrees in general: (i) to pay Indebtedness secured hereby when
due; (ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (iii) to permit Bank
to exercise its powers; (iv) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (v) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (vi) not to
change the places where Debtor keeps any Collateral or Debtor's records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; (vii) not to sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Debtor's assets except in the ordinary course of its business, nor accomplish
any of the above by virtue of a division or similar transaction; and (viii) to
cooperate with Bank in perfecting all security interests granted herein and in
obtaining such agreements from third parties as Bank deems necessary, proper or
convenient in connection with the preservation, perfection or enforcement of any
of its rights hereunder.

 

-3-

--------------------------------------------------------------------------------

 

 

(b)      Debtor agrees with regard to the Collateral and Proceeds, unless Bank
agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank's security interest in
Collateral and Proceeds; (ii) where applicable, to operate the Collateral in
accordance with all applicable statutes, rules and regulations relating to the
use and control thereof, and not to use any Collateral for any unlawful purpose
or in any way that would void any insurance required to be carried in connection
therewith; (iii) not to remove the Collateral from Debtor's premises except in
the ordinary course of Debtor's business; (iv) to pay when due all license fees,
registration fees and other charges in connection with any Collateral; (v) not
to permit any lien on the Collateral or Proceeds, including without limitation,
liens arising from repairs to or storage of the Collateral, except in favor of
Bank; (vi) to permit Bank to inspect the Collateral at any time; (vii) to keep,
in accordance with generally accepted accounting principles, complete and
accurate records regarding all Collateral and Proceeds, and to permit Bank to
inspect the same and make copies thereof at any reasonable time; (viii) if
requested by Bank, to receive and use reasonable diligence to collect Collateral
consisting of accounts and other rights to payment and Proceeds, in trust and as
the property of Bank, and to immediately endorse as appropriate and deliver such
Collateral and Proceeds to Bank daily in the exact form in which they are
received together with a collection report in form satisfactory to Bank; (ix)
not to commingle Collateral or Proceeds, or collections thereunder, with other
property; (x) to give only normal allowances and credits and to advise Bank
thereof immediately in writing if they affect any rights to payment or Proceeds
in any material respect; (xi) from time to time, when requested by Bank, to
prepare and deliver a schedule of all Collateral and Proceeds subject to this
Agreement and to assign in writing and deliver to Bank all accounts, contracts,
leases and other chattel paper, instruments, documents and other evidences
thereof; (xii) in the event Bank elects to receive payments of rights to payment
or Proceeds hereunder, to pay all expenses incurred by Bank in connection
therewith, including expenses of accounting, correspondence, collection efforts,
reporting to account or contract debtors, filing, recording, record keeping and
expenses incidental thereto; and (xiii) to provide any service and do any other
acts which may be necessary to maintain, preserve and protect all Collateral
and, as appropriate and applicable, to keep all Collateral in good and saleable
condition, to deal with the Collateral in accordance with the standards and
practices adhered to generally by users and manufacturers of like property, and
to keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims.

 

7.      POWERS OF BANK. Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank's officers and employees, or any of them, whether or not Debtor
is in default: (a) to perform any obligation of Debtor hereunder in Debtor's
name or otherwise; (b) to give notice to account debtors or others of Bank's
rights in the Collateral and Proceeds, to enforce or forebear from enforcing the
same and make extension and modification agreements with respect thereto; (c) to
release persons liable on Collateral or Proceeds and to give receipts and
acquittances and compromise disputes in connection therewith; (d) to release or
substitute security securing obligations owing to Debtor; (e) to resort in any
order to security securing obligations owing to Debtor; (f) to prepare, execute,
file, record or deliver notes, assignments, schedules, designation statements,
financing statements, continuation statements, termination statements,
statements of assignment, applications for registration or like papers to
perfect, preserve or release Bank's interest in the Collateral and Proceeds; (g)
to receive, open and read mail addressed to Debtor; (h) to take cash,
instruments for the payment of money and other property to which Bank is
entitled; (i) to verify facts concerning the Collateral and Proceeds by inquiry
of obligors thereon, or otherwise, in its own name or a fictitious name; (j) to
endorse, collect, deliver and receive payment under instruments for the payment
of money constituting or relating to Proceeds; (k) to prepare, adjust, execute,
deliver and receive payment under insurance claims, and to collect and receive
payment of and endorse any instrument in payment of loss or returned premiums or
any other insurance refund or return, and to apply such amounts received by
Bank, at Bank's sole option, toward repayment of the Indebtedness secured hereby
or, where appropriate, replacement of the Collateral; (l) to exercise all
rights, powers and remedies which Debtor would have, but for this Agreement,
with respect to all Collateral and Proceeds subject hereto; (m) to enter onto
Debtor's premises in inspecting the Collateral; (n) to make withdrawals from and
to close deposit accounts or other accounts with any financial institution,
wherever located, into which Proceeds may have been deposited, and to apply
funds so withdrawn to payment of the Indebtedness secured hereby; (o) to
preserve or release the interest evidenced by chattel paper to which Bank is
entitled hereunder and to endorse and deliver any evidence of title incidental
thereto; and (p) to do all acts and things and execute all documents in the name
of Debtor or otherwise, deemed by Bank as necessary, proper and convenient in
connection with the preservation, perfection or enforcement of its rights
hereunder.

 

-4-

--------------------------------------------------------------------------------

 

 

8.      PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, and at Bank’s option and subject to any
restrictions under applicable law pertaining to usury, together with interest at
a rate determined in accordance with the provisions of this Agreement, and shall
be secured by the Collateral and Proceeds, subject to all terms and conditions
of this Agreement.

 

9.      EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an "Event of Default" under this Agreement: (a) any default in the
payment or performance of any obligation, or any defined event of default, under
(i) any contract or instrument evidencing any Indebtedness, or (ii) any other
agreement between Debtor and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds, or any
attachment or like levy on any property of Debtor; and (e) Bank, in good faith,
believes any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.

 

10.      REMEDIES. Upon the occurrence of any Event of Default, Bank shall have
the right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the Uniform Commercial Code or the
Business and Commerce Code of the jurisdiction identified in Section 18 below,
or otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. In addition to any other remedies set forth in this Agreement,
Debtor authorizes Bank to engage in “electronic self-help” as defined in and in
accordance with applicable law. All rights, powers, privileges and remedies of
Bank shall be cumulative. No delay, failure or discontinuance of Bank in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions. While an Event of Default exists: (a) Debtor will deliver to Bank
from time to time, as requested by Bank, current lists of all Collateral and
Proceeds; (b) Debtor will not dispose of any Collateral or Proceeds except on
terms approved by Bank; (c) at Bank's request, Debtor will assemble and deliver
all Collateral and Proceeds, and books and records pertaining thereto, to Bank
at a reasonably convenient place designated by Bank; (d) Bank may, at any time,
liquidate any time deposits pledged to Bank hereunder and apply the Proceeds
thereof to payment of the Indebtedness secured hereby, whether or not said time
deposits have matured and notwithstanding the fact that such liquidation may
give rise to penalties for early withdrawal of funds; and (e) Bank may, without
notice to Debtor, enter onto Debtor's premises and take possession of the
Collateral. With respect to any sale or other disposition by Bank of any
Collateral subject to this Agreement, Debtor hereby expressly grants to Bank the
right to sell such Collateral using any or all of Debtor's trademarks, trade
names, trade name rights and/or proprietary labels or marks. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition.

 

-5-

--------------------------------------------------------------------------------

 

 

11.      DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys' fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness secured hereby in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness secured hereby, Bank may transfer all or any part of
the Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

 

12.      STATUTE OF LIMITATIONS. Until all Indebtedness secured hereby shall
have been paid in full and all commitments by Bank to extend credit to Debtor
that would constitute Indebtedness secured hereby have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall, to the extent permitted by law,
continue to exist and may be exercised by Bank at any time and from time to time
irrespective of the fact that the Indebtedness secured hereby or any part
thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Indebtedness secured hereunder.

 

13.      MISCELLANEOUS. When there is more than one Debtor named herein: (a) the
word "Debtor" shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and (c)
until all Indebtedness secured hereby shall have been paid in full, no Debtor
shall have any right of subrogation or contribution, and each Debtor hereby
waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank. Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) marshal assets or proceed against or exhaust any security from
Debtor or any other person, (iii) perform any obligation of Debtor with respect
to any Collateral or Proceeds, and (iv) make any presentment or demand, or give
any notices of any kind, including without limitation, any notice of nonpayment
or nonperformance, protest, notice of protest, notice of dishonor, notice of
intention to accelerate or notice of acceleration hereunder or in connection
with any Collateral or Proceeds. Debtor further waives any right to direct the
application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

 

-6-

--------------------------------------------------------------------------------

 

 

14.      NOTICES. All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

 

15.      COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys' fees (to include outside counsel fees and all allocated
costs of Bank's in-house counsel to the extent permissible), expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank's interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether or not suit is brought or foreclosure is commenced, and where suit is
brought, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Debtor or in any way affecting any of the Collateral or
Bank's ability to exercise any of its rights or remedies with respect thereto.
Subject to any restrictions under applicable law pertaining to usury, all of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

 

16.      SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

 

17.      SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

18.      GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of California, but giving effect to federal laws
applicable to national banks.

 

19.      INSURANCE PROVISIONS. Debtor agrees with regard to the Collateral and
Proceeds, unless Bank agrees otherwise in writing, to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities,

and with insurance companies satisfactory to Bank.

 

Debtor warrants that Debtor is an organization registered under the laws of
Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 1535 Faraday Ave., Carlsbad, CA
92008

 

-7-

--------------------------------------------------------------------------------

 

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses:

 

1211 Park Center Drive, Vista CA 92081;

1215 Park Center Drive, Vista CA 92081;

2743 Thompson Creek Road, Pomona, CA 91767;

21800 S. Cicero Avenue, Matteson, IL 60443;

7144 Daniels Drive, Allentown, PA 18106;

7421 Chapman Avenue, Garden Grove, CA 92841;

Centro Galleria 1 Via Cantonal, Manno, Lugano Switzerland; Via Cantonale 8, 6928
Manno, Lugano Switzerland;

Planzer Trasporti SA, Via Brusighell, CH-6807 Taverne, Switzerland; and

Proderma AG, Nebikerstrasse 60, 6247 Schotz, Switzerland

 

IN WITNESS WHEREOF, this Agreement has been duly executed by Debtor, intending
to be legally bound hereby, as of July 1, 2019.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Michael Fortin

 

 

 

MICHAEL FORTIN,

     

CHIEF FINANCIAL OFFICER

           

By:

/s/ Kenneth Wolf

     

KENNETH E. WOLF,

   

 

PRESIDENT, SECRETARY

 

 

       

WELLS FARGO BANK,

NATIONAL ASSOCIATION

            By: /s/ David Dalsimer                                             
DAVID A. DALSIMER,       RELATIONSHIP MANAGER    

 

-8-